DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021, has been entered.
 
Status of Claims
This Office Action is responsive to the request for continued examination filed December 28, 2021.
Claims 1, 14, and 21 were amended.
Claims 2-13, 15-20, and 22-31 are in their original or a previous presentation.
Claims 1-31 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as methods (claims 1, 14, and 21) which are recited as methods comprising the method steps of: in response to a user selection of a data field within an application user interface generated by the computer application, providing a web service configured to render as an interactive object in a portion of the application user interface on a first computer system, the interactive object incorporating styling elements from the computer application; receiving, within the interactive object, a user query requesting a medical classification code; transmitting first data corresponding to the query to a server including one or more processors; analyzing, by the one or more processors, the first data to determine at least one root lexical result, at least one variant for each root lexical result, and at least one modifier for each variant, wherein each variant represents a category to provide greater specificity to its respective root lexical, wherein each modifier represents an alternative option for its respective variant, and wherein a root lexical combined with a predetermined modifier for a predetermined at least one variant defines a medical classification code; returning to the first computer system, an output comprising second data, user interface components, and behavioral logic in order to update the interactive object; receiving, within the interactive object, a user selection of a modifier; updating the interactive object to exclude combinations representing medical classification codes not including the user-selected modifier; receiving a user selection of a medical classification code in the interactive object; and integrating the medical classification code into the computer application.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “a mental process”, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).. 
The claim is directed to a system configured to perform the process of identifying medical classification codes, which is performed by the system analyzing first data to determine at least one root lexical result at least one variant for each root lexical result, and at least one modifier for each variant. This is evaluating a set of data and making a judgment regarding which root lexical results, variants for each root lexical result, and modifiers for each variant should be selected and presented to the user.
Excluding combinations representing medical classification codes not including the user-selected modifier is also a mental process similar to the original because it is taking a set of data (i.e., the user selection of a modifier), evaluating the previous results, and making a judgment of which of the previous results should still be presented based on whether the previous results include the user selected modifier.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of: receiving a user query requesting a medical classification code and transmitting first data corresponding to the query to a server; and receiving a user selection of a modifier are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the query is to be received within an interactive object; the query is requesting a medical classification code; each variant representing a category to provide greater specificity to its respective root lexical, wherein each modifier represents an alternative option for its respective variant, and wherein a root lexical combined with a predetermined modifier for a predetermined at least one variant defines a medical classification code; and the user selection of a medical classification code is performed in the interactive object are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The steps of: returning to the first computer system, an output comprising second data, user interface components, and behavioral logic in order to update the interactive object; updating the interactive object to exclude combinations representing medical classification codes not including the user-selected modifier; and integrating the medical classification cod into the computer application are examples of necessary data outputting. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as “in response to a user selection of a data field within an application user interface generated by the computer application, providing a web service configured to render as an interactive object in a portion of the application user interface on a first computer system, the interactive object incorporating styling elements from the computer application”, “transmitting first data corresponding to the query to a server including one or more processors”, “analyzing, by the one or more processors, the first data”, “returning to the first computer system an output comprising second data, user interface components, and behavioral logic in order to update the interactive object”, “receiving a user selection of a medical classification code in the interactive object”, and “integrating the medical classification code into the computer application” serve as mere instructions to apply the abstract idea using a computer. These instructions all describe using the computer system as a machinery to implement the abstract idea (MPEP 2106.05(f)(2)), and the claim only recites the idea of a solution (i.e., the claim recites “analyzing, by the one or more processors, the first data to determine [the results]” without giving any technical details as to how the results are to be determined) (MPEP 2106.05(f)(1)). Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (accessing the root lexical results and at least one variant for each root lexical result and at least one modifier for each variant), sending and receiving data over a network (receiving a user query and transmitting data corresponding to the query and returning output to the first computer), electronic recordkeeping (integrating the medical classification code into the computer application), or performing repetitive calculations. All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., the computer application, the application user interface, the web service, the interactive object, the server) are all generically recited components (see specification, par. [0008], [0025]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a generic computer system going through a process of receiving input from a user, presenting options based on the input, and repeating until a user selects one of the options, and storing that selection. This is a generic computer system performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-13 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-13 recite the same abstract idea of certain methods of organizing human activity of claim 1.
Claims 3-7 all recite additional limitations that serve to select by type or source the data to be manipulated, which is an insignificant extra-solution activity, because they all describe the ontologies of medical codes that are to be used (MPEP 2106.05(g)).
Claims 8-11 all recite additional limitations that amount to necessary data outputting because they are simply describing how the data is to be output to the user. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 2 and 12-13 all recite additional limitations that amount to generally linking the performance of the abstract idea to a particular technological environment because they all describe either they types of computer applications to be used, the type of code used to generate the user interface components or the type of code used to provide the behavioral logic. Generally linking the performance of the abstract idea to a technological environment is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(h)).
Claims 15-20 and 30 are ultimately dependent from Claim(s) 14 and include all the limitations of Claim(s) 14. Therefore, claim(s) 15-20 recite the same abstract idea of mental processes. Claims 15-20 and 30 recite limitations that are the same or substantially similar to the limitations of claims 3-6, 12-13, and 29, respectively, and are rejected under 101 for the same reasons.
Claims 22-28 and 31 are ultimately dependent from claim 21 and include all the limitations of claim 21. Therefore, claims 22-28 and 31 recite the same abstract idea of mental processes. 
Claims 22-28, and 31 recite limitations that are the same or substantially similar to limitations present in claims 1, 3, 5-6, 12-13, 30, and 4, respectively, and are rejected under 101 for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 and 12-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairbrothers (US PG Pub. 2015/0066524) in view of Furst (US PG Pub. 2015/0379241).

Claim 1
	Regarding claim 1, Fairbrothers teaches
A method for including medical classification code in a computer application comprising
Par. [0043], “In step 214, the Platform 105 may generate an order set based on the clinician's 101 navigation of nodes in the pathway as described below… The underlying medical terminology and codes returned by the Platform's server may be filed in the EHR 104.”
In response to a user selection of a data field within an application user interface generated by the computer application
Par. [0031], “In some embodiments, the Platform may interface with an Electronic Health Record ("EHR") system using any conventions means, such as application programming interface ("API") or web service, such as the Representational state transfer ("REST") web services. In some alternatives, the Platform 105 may be configured to accept incoming HTTP requests from third-party applications, such as the EHR 104 as discussed below in step 204. These requests may be triggered by a user query in the EHR 104. In some alternatives, the interface may be used to automate the input of data from the Platform 105 to the EHR 104. In some alternatives, a user may submit query based on data from an EHR 104 related to a patient encounter, such as demographics, past medical history, medications, lab results or other data to the Platform, which may provide results that may suggest one or more appropriate clinical pathways which are appropriate for management, ideally personalized based on a provider's institution, specialty, prior usage, known patient preferences, etc.”
Par. [0036], “In step 204, the EHR 104 may forward the query submitted in step 203 and a token to the Platform 105 using any conventional means. In some alternatives, the query to the Platform 105 may be submitted via an API or web service, such as the REST web services. In some alternatives, the token may be any type of conventional token, with a unique EHR 104 identifier, identifying the EHR 104 of a patient and a unique identifier identifying the clinician 101. For example, a user may enter the query "suspected pulmonary embolism" into the EHR 104 interface. The EHR 104 may format an HTTP request, such as a GET request, and may send that request to the Platform. In addition to the query string, the EHR 104 may also include a number of other parameters in the HTTP request such as a user authentication token, which may uniquely identify the user of the Platform 105 that may be submitting the query (as described below) or other details such as medical specialty area, desired networks such as institution, or other users.”
A user’s ability to enter queries into an interface shows the user has the ability to select a data field
Providing a web service configured to render as an interactive object in a portion of the application user interface on a first computer system
Par. [0026], “In some alternatives, the Platform 105 may be implemented as a multi-tiered application with a presentation tier, a business tier and a data tier. The presentation tier may respond to end-user requests and renders data derived from the business tier. In some alternatives, the presentation tier may be implemented as a conventional web-based application, wherein the Platform 105 renders HTML for consumption in end-user web browsers. In some alternatives, the presentation tier may be implemented as a thin-client single-page web application written in JavaScript, which may communicate with the Platform 105 to obtain data and may render such data in a web browser dynamically.”
Par. [0031], “In some embodiments, the Platform may interface with an Electronic Health Record ("EHR") system using any conventions means, such as application programming interface ("API") or web service, such as the Representational state transfer ("REST") web services.”
The interactive object incorporating styling elements from the computer application
Par. [0036], “In step 204, the EHR 104 may forward the query submitted in step 203 and a token to the Platform 105 using any conventional means. In some alternatives, the query to the Platform 105 may be submitted via an API or web service, such as the REST web services. In some alternatives, the token may be any type of conventional token, with a unique EHR 104 identifier, identifying the EHR 104 of a patient and a unique identifier identifying the clinician 101. For example, a user may enter the query "suspected pulmonary embolism" into the EHR 104 interface. The EHR 104 may format an HTTP request, such as a GET request, and may send that request to the Platform. In addition to the query string, the EHR 104 may also include a number of other parameters in the HTTP request such as a user authentication token, which may uniquely identify the user of the Platform 105 that may be submitting the query (as described below) or other details such as medical specialty area, desired networks such as institution, or other users.”
Because the interactive object is integrated into the interface of the computer application, the interactive object would incorporate the styling elements from the computer application.
Receiving, within the interactive object, a user query requesting a procedure or diagnosis associated with a medical classification code
Par. [0006], “The method capable of performing at least the following steps of: receiving initial clinical assumption from an electronic health record; receiving physician identifier;”
Par. [0034], “During the patient encounter, the clinician 101 may also form one or more initial diagnosis of the patient based on the symptoms present as illustrated in step 202.”
Par. [0035], “In step 203, the clinician 101 may log into an EHR 104 using any conventional means and submit a query about the diagnosis from step 202. The query may include keywords or concepts from the clinician's 101 initial diagnosis in step 202.”
The purpose of identifying the clinical pathways is to facilitate clinical order set entry (see par. [0006]). 
The clinical order sets entered are based on identifying diagnoses or procedures that are mapped to medical classification codes (see par. [0042]- [0043]). 
Because the purpose of the search is to identify the pathway that provides the correct diagnosis or procedure so that the user can enter an order using the proper code, the search is for the proper code as much as it is for the proper pathway.
Transmitting first data corresponding to the query to a server including one or more processors
Par. [0006], “querying one or databases using the initial clinical assumption and physician identifier”
Par. [0036], “In step 204, the EHR 104 may forward the query submitted in step 203 and a token to the Platform 105 using any conventional means.”
Par. [0026], “In some alternatives, the Platform 105 may be implemented as a multi-tiered application with a presentation tier, a business tier and a data tier.”
Par. [0027], “The business tier may coordinate the overall Platform, may process commands from users via the presentation layer, and may make decisions based on proprietary business rules within the Platform… The business tier may include DNS systems; caching/reverse-proxy load balancers; web servers; API servers; web crawling servers; queuing and/or messaging systems; Natural Language Processing ("NLP") analysis servers; and interfaces to third parties.”
Analyzing, by the one or more processors, the first data to determine information indicative of medical concepts
Par. [0029], “The Platform 105 may support real-time search for elements in the database ("principally path, path version, node, node version, and code") using full text and term search for medical and non-medical terms. The Platform 105 may utilize NLP to extract keywords, key n-gram phrases, entities and to perform relation and concept tagging. These extractions may then be fed into the database as term vertices, and related to the source vertex("ices").”
Par. [0039], “In step 209, the Platform 105 may execute the queries submitted in steps 204 and 207 and aggregates the result set into a single result set… In some alternatives, the result set may be a list of clinical pathway results in the Platform 105 that may have met the query parameters in steps 204 and 207.”
See Fig. 11; Par. [0061], “In some alternatives, the various steps of a clinical pathway or nodes of a clinical pathway may be associated with one or more medical terminology or translated into one or more data formats for the exchange of data with other electronic clinical systems. The Platform 105 may allow for the direct, node to node navigation through pathways through a variety of channels such as a web browser, a mobile device, the EHR, or any other third-party application.”
Returning to the first computer system, an output comprising second data, user interface components, and behavioral logic in order to update the interactive object
Par. [0006], “returning the set of one or more clinical pathways to the electronic health record;”
Par. [0041], “In some alternatives, the Platform 105 may return the data to the EHR 104 via another HTTP request, such as a POST request, in JSON, XML, or similar formats. These formats may provide structured, well-documented "key/value" pairs that can be consumed by any computer system. In step 212, the clinician 101 may evaluate and review the result set from the Platform. In some alternatives, the result sets may contain dynamic clinical pathways described below. In some alternatives, the result set may be displayed within the EHR's 104 GUI. In some alternatives, the result set may be displayed outside of the EHR's GUI.”
Receiving, within the interactive object, a user selection of a modifier and updating the interactive object to exclude combinations representing medical classification codes not including the user-selected modifier
Par. [0006], “receiving a chosen pathway from the set of one or more clinical pathways; logging the chosen pathway; receiving choice of a node with the chosen pathway; logging the choice of node”
See Fig. 24-32; Par. [0061], “The Platform 105 may allow for the direct, node to node navigation through pathways through a variety of channels such as a web browser, a mobile device, the EHR, or any other third-party application.”
Navigating node-to-node is the user providing selections of the different modifiers (i.e., child nodes). The new screen presented based on the selection is updating the interactive object (i.e., the user interface) will then exclude the branches that stem from the nodes not selected. Those excluded branches eventually lead to classification codes not including the user-selected modifier, so the selection excludes all combinations representing those codes. 
Receiving a user selection of a medical classification code and integrating the medical classification code into the computer application
Par. [0006], “if necessary, receiving choices of additional nodes and logging the additional choices of nodes and capturing associated clinical order set codes for the additional choices of nodes until the chosen pathway is complete; and returning a compilation of clinical order set codes.”
Par. [0043], “In step 214, the Platform 105 may generate an order set based on the clinician's 101 navigation of nodes in the pathway as described below. In some alternatives, the EHR 104 may then leverage the underlying pathway content, specifically the mapped medical terminology and codes, to deliver an order entry experience. This experience may direct the user through his data entry process by using pathway nodes as a step-by-step ordering mechanism. The underlying medical terminology and codes returned by the Platform's server may be filed in the EHR 104.”
Fairbrothers further teaches
The use of medical classification codes to represent diagnoses or procedures retrieved through the querying process
See Fairbrothers, par. [0042]-[0043]
See also, par. [0048], “For example, a clinician 101 may encounter a branch in a pathway that may not have an appropriate answer for an unexplained or unusual symptom. The clinician 101 may have to create a new branch to the pathway on the fly, find the applicable medical terminology/codes inside of the EHR 104, and may then enter them in the patient's record.”
However, Fairbrothers does not explicitly teach
The user query being a request for a medical classification code 
Analyzing, by the one or more processors, the first data to determine at least one root lexical result, at least one variant for each root lexical result, and at least one modifier for each variant
Wherein each variant represents a category to provide greater specificity to its respective root lexical
Wherein each modifier represents an alternative option for its respective variant, and wherein a root lexical combined with a predetermined modifier for a predetermined at least one variant defines a medical classification code
Furst teaches
The user query being a request for a medical classification code 
Par. [0007], “The mapper may accept the diagnosis or procedure information, or portions thereof, as received and as manipulated by the parser as inputs, or the mapper may accept the features collected by the parser as inputs. The mapper evaluates the inputs of the diagnosis or procedure information against elements of a medical coding system database. The medical coding system database contains information pertaining to one or more medical coding systems. The medical coding system database may include, without limitation, a set of medical codes and associated medical code descriptions. Each medical code description specifies a diagnosis or procedure corresponding to each medical code. In aspects of the automatic medical coding system, the mapper compares the features to the medical code descriptions. When a match is found, the medical code corresponding to the matching element of the medical coding system database is mapped with the diagnosis or procedure information. Mapped medical codes may include a score (e.g., a confidence value) assigned by the mapper. An optional scorer may evaluate the scores associated with the mapped medical codes and rank the matches to determine the best result.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Fairbrothers the ability to process user queries requesting a medical classification code, as taught by Furst, because it increases the efficiency of the billing and reimbursement processes, reduces the possibility of errors in the coding process, and can help to provide more complete or accurate information about the patient’s encounter (see Furst, par. [0002]-[0004]).
Furst further teaches
Analyzing, by the one or more processors, the first data to determine at least one root lexical result, at least one variant for each root lexical result, and at least one modifier for each variant
Par. [0018]-[0021] describes the system taking input data that contains information indicative of a medical code, which could include text that is in the same format as a code or free-text containing information could be used to identify the code based on the description of the code.
Par.[0028], “he mapper 110 evaluates the features of the diagnosis or procedure information against elements of a medical coding system database 122. The medical coding system database 122 contains information pertaining to one or more medical coding systems. The medical coding system database 122 may include, without limitation, a set of medical codes and associated medical code descriptions. Each medical code description specifies a diagnosis or procedure corresponding to each medical code. The medical coding system database 122 may also provide a cross-reference for mapping a medical code in one medical coding system to other medical coding systems.”
Par. [0031], “In embodiments of the automatic medical coding system 100, the mapper 110 compares the features to the medical code descriptions. When a match is found, the medical code corresponding the matching element of the medical coding system database 122 is mapped with the diagnosis or procedure information. The mapper 110 may make the comparisons using a wide variety of techniques including, without limitation, hand crafted rules, decision trees, and statistical models. The mapper 110 may search via exact matching and fuzzy matching techniques. In various embodiments, the mapper 110 may identify more than one medical code potentially corresponding to the diagnosis or procedure information. In some instances, multiple medical codes may be the result of multiple diagnoses and/or procedures appearing in the diagnosis or procedure information. In other instances, multiple medical codes may be the result of competing matches for a single diagnosis and/or procedure.”
Par. [0044], “A matching alphanumeric sequence may be used to validate or be validated by medical codes determined using other parsing operations. Similarly, a partial medical code may be completed (i.e., updated to a more specific code) based on the description. For example, the alphanumeric sequence of “274” (ICD-9-CM: “gouty arthropathy, unspecified”) appearing in the extracted data, might be confirmed by words describing arthritis appearing in the extracted data. If the extracted data also mentions “acute,” the medical code may be enhanced as 274.01 (“acute gouty arthropathy”). If extracted data mentions “chronic,” the medical code may be enhanced as 274.02 or 274.03 (“chronic gouty arthropathy with tophus (tophi)”) depending on whether a tophus is indicated.”
Wherein each variant represents a category to provide greater specificity to its respective root lexical
Par. [0044] describes identifying a number that is recognized as a medical code and also identifying variants that include additional language in the description that matches the received information and provides greater specificity, such as presenting options for acute or chronic alternatives when the code for the code for an unspecified diagnosis is identified in the information.
Par. [0047], “The string parsing operation 222 may occur in either direction or both directions. Words or phrases of interest found in the extracted data may be compared to medical code descriptions, words or phrases from a medical code description may be compared to the extracted data, or a combination of these techniques may be used. In an example of a one directional search, when a word or phrase of interest (e.g., “arm”) appears in a significant number of code descriptions, the string parsing operation 222 may locate additional words or phrases of interest in the extracted data to refine a comparison, query, or filter. In other words, the string parsing operation 222 uses conjunctions to narrow the results. For example, searching medical code descriptions for “arm” and “fracture” produces fewer potential matches. The same process can occur in reverse, searching for words and phrases from the medical code description in the extracted data. In an example of a bi-directional search, when the word “arm” is found in the extracted data, all medical code descriptions containing the word “arm” may be retrieved from the medical coding system data. Next, the string parsing operation 222 may search the extracted data for words appearing in the retrieved medical code descriptions to identify the best match or matches between the extracted data and the medical code descriptions.”
Wherein each modifier represents an alternative option for its respective variant, and wherein a root lexical combined with a predetermined modifier for a predetermined at least one variant defines a medical classification code
Par. [0044], “A matching alphanumeric sequence may be used to validate or be validated by medical codes determined using other parsing operations. Similarly, a partial medical code may be completed (i.e., updated to a more specific code) based on the description. For example, the alphanumeric sequence of “274” (ICD-9-CM: “gouty arthropathy, unspecified”) appearing in the extracted data, might be confirmed by words describing arthritis appearing in the extracted data. If the extracted data also mentions “acute,” the medical code may be enhanced as 274.01 (“acute gouty arthropathy”). If extracted data mentions “chronic,” the medical code may be enhanced as 274.02 or 274.03 (“chronic gouty arthropathy with tophus (tophi)”) depending on whether a tophus is indicated.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Fairbrothers and Furst the ability to analyze the data and return at least one root lexical result, and at least one variant of the root lexical result with a modifier that represents an alternative option for its respected variant, wherein the root lexical combined with a predetermined modifier for the predetermined at least one variant defines a medical classification code, as taught by Furst, because it allows the system to identify the best possible medical classification code based on medical classification codes indicated by the data and any additional data that might allow the medical code to be “enhanced” (Furst, par. [0044]; see also Furst, par. [0047]).

Claim 2
Regarding claim 2, the combination of Fairbrothers and Furst teaches the limitations of claim 1. Fairbrothers further discloses
The computer application being an electronic health record
Par. [0031], “In some embodiments, the Platform may interface with an Electronic Health Record ("EHR") system using any conventions means, such as application programming interface ("API") or web service, such as the Representational state transfer ("REST") web services.”

Claim 3
Regarding claim 3, the combination of Fairbrothers and Furst teaches the limitations of claim 1. Fairbrothers further discloses
The medical classification code being part of the International Classification of Disease, 10th Revision, Clinical Modification
Par. [0056], “Pathway nodes may have associated content such as images, videos, external links, cited evidence, published journal articles, related guidelines from subspecialty societies or governments, user comments, institutional protocols, coding terminology (e.g. current versions of the International Statistical Classification of Diseases and Related Health Problems ("ICD") codes…”

Claim 4
Regarding claim 4, the combination of Fairbrothers and Furst teaches the limitations of claim 1. Fairbrothers further discloses
The medical classification code being part of the Systematized Nomenclature of Medicine – Clinical Terms
Par. [0056], “Pathway nodes may have associated content such as images, videos, external links, cited evidence, published journal articles, related guidelines from subspecialty societies or governments, user comments, institutional protocols, coding terminology (e.g. current versions of the International Statistical Classification of Diseases and Related Health Problems ("ICD") codes, of the Systematized Nomenclature of Medicine ("SNOMED") codes”
SNOMED CT is the coding system produced by the SNOMED International. So a reference that teaches SNOMED codes teaches the codes published in SNOMED CT.

Claim 5
	Regarding claim 5, the combination of Fairbrothers and Furst teaches the limitations of claim 1. However, Fairbrothers does not explicitly disclose
The first data being in a data interchange format including at least one of XML, JSON, and Protocol Buffers
The following limitation would be obvious in view of Fairbrothers
The first data being in a data interchange format including at least one of XML, JSON, and Protocol Buffers
Par. [0056] teaches a way for the user to submit data to the Platform for inclusion on their server using JSON and XML formats, so the user interface has the ability to send messages in a JSON and XML formats
Par. [0054] teaches that there are several types of HTTP requests that can be submitted through the platform, among those being POST and GET
Par. [0036] describes the first data (i.e., the request) being sent as “an HTTP request, such as a GET request”
Par. [0041] describes the Platform returning the second data as “another HTTP request, such as a POST request, in JSON, XML, or similar formats.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to substitute the unspecified format used to send the first data in the system of Fairbrothers and Furst with a format including XML, JSON, and Protocol Buffers because the user has the ability to transfer data in JSON and XML (par. [0056]), the first and second data are both transferred using HTTP requests in the API (see par. [0054], [0041], and [0036]), and the second data is sent via HTTP requests from the Platform in an XML or JSON format (par. [0041]). Therefore, sending the first data in a format including at least one of XML, JSON, and Protocol Buffers is a simple substitution of two known prior art elements according to known methods to achieve predictable results (MPEP 2143.I.B).

Claim 6
	Regarding claim 6, the combination of Fairbrothers and Furst teaches the limitations of claim 1. Fairbrothers further discloses
The second data being in a data interchange format including at least one of XML, JSON, and Protocol Buffers
Par. [0041], “In some alternatives, the Platform 105 may return the data to the EHR 104 via another HTTP request, such as a POST request, in JSON, XML, or similar formats.”

Claim 7
Regarding claim 7, the combination of Fairbrothers and Furst teaches the limitations of claim 1. Fairbrothers does not explicitly disclose
The first data and the second data being in the same data interchange format
The following limitation would be obvious in view of Fairbrothers
The first data being in a data interchange format including at least one of XML, JSON, and Protocol Buffers
Par. [0056] teaches a way for the user to submit data to the Platform for inclusion on their server using JSON and XML formats, so the user interface has the ability to send messages in a JSON and XML formats
Par. [0054] teaches that there are several types of HTTP requests that can be submitted through the platform, among those being POST and GET
Par. [0036] describes the first data (i.e., the request) being sent as “an HTTP request, such as a GET request”
Par. [0041] describes the Platform returning the second data as “another HTTP request, such as a POST request, in JSON, XML, or similar formats.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to alter the system of Fairbrothers and Furst so that both the first data and the second data are in the same data interchange format because JSON and XML are both common formats used for data interchange (see par. [0056]), and each of the user and Platform systems are capable of transferring data using those formats (see par. [0036] and [0041]). Therefore, it’s combining known two prior art elements according to known methods to achieve predictable results (MPEP 2143.I.A).

Claim 8
	Regarding claim 8, the combination of Fairbrothers and Furst teaches the limitations of claim 1. Fairbrothers further discloses
Providing a plurality of user interface representations for graphically depicting the at least one variant and the at least one modifier
Par. [0060] describes multiple different interface representations for depicting the at least one variant and at least one modifier.

Claim 9
	Regarding claim 9, the combination of Fairbrothers and Furst teaches the limitations of claim 8. Fairbrothers further discloses
Displaying each of the at least one variants as a line; displaying each modifier for each of the at least one variants as a separate node on its respective line; generating a spline through each node combination that correlates to a fully defined medical classification code; and 
Fig. 12; Par. [0006], “receiving choice of a node with the chosen pathway; logging the choice of node; capturing a clinical order set code; if necessary, receiving choices of additional nodes and logging the additional choices of nodes and capturing associated clinical order set codes for the additional choices of nodes until the chosen pathway is complete; and returning a compilation of clinical order set codes.” 
Each procedure in the pathway relates to a fully defined medical classification code.
Upon selection of a modifier, visually distinguishing modifiers that are combinable with the selected modifier to correspond to medical classification codes from modifiers not combinable with the selected modifier to correspond to medical classification codes
Par. [0050], “The platform may be utilized to overlay a particular patient's data/triage/care on top of a pathway. For example, a patient may have been placed on a suspected pulmonary embolism pathway. The clinicians 101 could see, through visual cues, how the patient has progressed through the pathway. Branches/nodes that have been selected for that patient may appear in different colors than others.”
Highlighting the branches/nodes based on the patient’s progression through the pathway shows what modifiers have been selected. The branches that stem from the highlighted (i.e., different color), selected nodes are the combinable modifiers and the modifiers that are not connected to the highlighted selected node through the subsequent branches are the modifiers that are not combinable with the selected modifier.

Claim 10
	Regarding claim 10, the combination of Fairbrothers and Furst teaches the limitations of claim 8. Fairbrothers further discloses
Displaying each of the at least one variants as a box or column, displaying each modifier for each of the at least one variants as entries within each respective box or column; and upon selection of a modifier, visually distinguishing modifiers that are combinable with the selected modifier to correspond to medical classification codes from modifiers not combinable with the selected modifier to correspond to medical classification codes
Fig. 23-32 show an example interface where, rather than navigating the nodes by displaying them as branches, each node consists of a series of lists with the possible modifiers displayed as the next set of nodes. Eliminating the modifiers that are not combinable and only showing the nodes that are combinable as part of the next possible set of nodes is distinguishing them because only combinable modifiers are shown.

Claim 12
	Regarding claim 12, the combination of Fairbrothers and Furst teaches the limitations of claim 1. Fairbrothers further discloses
The user interface components comprising HTML
Par. [0026], “The presentation tier may respond to end-user requests and renders data derived from the business tier. In some alternatives, the presentation tier may be implemented as a conventional web-based application, wherein the Platform 105 renders HTML for consumption in end-user web browsers. In some alternatives, the presentation tier may be implemented as a thin-client single-page web application written in JavaScript, which may communicate with the Platform 105 to obtain data and may render such data in a web browser dynamically.”

Claim 13
	Regarding claim 13, the combination of Fairbrothers and Furst teaches the limitations of claim 1. Fairbrothers further discloses
The behavioral logic being provided in JavaScript
Par. [0026], “The presentation tier may respond to end-user requests and renders data derived from the business tier. In some alternatives, the presentation tier may be implemented as a conventional web-based application, wherein the Platform 105 renders HTML for consumption in end-user web browsers. In some alternatives, the presentation tier may be implemented as a thin-client single-page web application written in JavaScript, which may communicate with the Platform 105 to obtain data and may render such data in a web browser dynamically.”

Claim 14
Claim 14 is a method for populating data in a data field in an electronic health record. The majority of the limitations of claim 14 are the same or substantially similar to the limitations of the method of claim 1. The difference between the method of claim 14 and claim 1 is that claim 14 recites “receiving a user selection of an entry for the electronic medical record” where claim 1 recites “a user selection of a medical classification code”, and claim 14 recites “writing the user selection into the data field [of the electronic medical record]” where claim 1 recites “integrating the medical classification code into the computer application”. The rejection of claim 1 teaches/discloses the medical classification code as information to be entered into a computer application, and the computer application described in the reference is an electronic health record. Therefore, the only differences between the two claimed methods are that claim 1 teaches a specific data type to be used and claim 14 teaches a specific computer application. 
The reference used to reject claim 1 teaches/discloses the specific versions of both the data type and the computer application. For this reason, the cited references used to reject the limitations of claim 1 properly reject the limitations of claim 14. 
Please refer to the rejection of claim 1 for the additional limitations.

Claim 15-20
	Claims 15-20 are method claims dependent from claim 14 that recite method steps that are the same or substantially similar to the method steps of claims 3-6 and 12-13, respectively. Please refer to the rejections of claims 14 and 3-6 and 12-13.

Claim 21
	Claim 21 is a method claim that recites method steps that are the same or substantially similar to the steps of the method of claim 1. Fairbrothers teaches the following limitations not present in claim 1
The second data comprising data within a single domain that includes at least one root lexical responsive to the user query, at least one variant for each root lexical, and at least one modifier for each variant
Fig. 11 shows displaying the root lexical (i.e., the named concept of the decision tree), the variants (i.e., the branches of the decision tree), and the modifiers (i.e., the sub-concepts represented by each node of the branches).
Par. [0034], “The query may include keywords or concepts from the clinician's 101 initial diagnosis in step 202.”
Par. [0073], “The Platform 105 may display some matching pathways ahead of others according to the pathway's outcome data which has been derived from the EHR. To compare two similar pathways, the Platform 105 may use any underlying or mapped medical terminology to query the Unified Medical Language Service ("UMLS") for related concepts and codes. In this manner, the Platform 105 is able to compare pathways that may be mapped to multiple data standards. For example, one user could develop a pathway and associate specific nodes to ICD codes. Another user could have developed a similar pathway using SNOMED-CT codes. The Platform 105 may use the ICD code from the first pathway to send an HTTP request to the UMLS requesting all related codes from other data standards such as SNOMED-CT. If the response contains SNOMED-CT codes, the Platform 105 may be able to make an association between the two similar pathways.”
Though the specification does not provide a special definition of what a domain is, it provides examples in par. [0005] (“In one example, clinical interface terminology content may be released and updated on a monthly basis, for multiple domains of clinical terminology, e.g., for multiple history domains, conditions & diagnoses, procedures & orders, etc. Additionally, each domain may be tailored to a specific phase of care for a patient. As such, domains may vary greatly, as do the information and terminology they contain.”)
This set of examples suggests that the domains organized based on medical concept. Fairbrothers teaches the ability to identify relationships based on relation and concept-tagging, and identifying options based on related concepts.
Since the lexical root result, at least one variant, and at least one modifier would end up being part of a decision logic tree organized around the same concept as the root lexical, they would all be in the same domain.

Claim 22
	Claim 22 is a method claim dependent from claim 21 that recites a limitation present in claim 1, but not present in claim 21. Please refer to the rejection of claim 1.

Claims 23 and 31
	Claims 23, and 31 are method claims dependent from claim 21 that recite limitations that are the same or substantially similar to the steps of the methods of claims 3-4. Please refer to the rejections of claims 21 and 3-4.

Claim 24-25
	Claims 24-25 are method claims dependent from claim 21 that recite limitations that are the same or substantially similar to the steps of the method of claim 5-6. Please refer to the rejections of claims 21 and 5-6.

Claim 26
	Regarding claim 26, the combination of Fairbrothers and Furst teaches all the limitations of claim 21. Fairbrothers further teaches
The user interface components comprising HTML
Par. [0026], “The presentation tier may respond to end-user requests and renders data derived from the business tier. In some alternatives, the presentation tier may be implemented as a conventional web-based application, wherein the Platform 105 renders HTML for consumption in end-user web browsers.”

Claim 27 
	Regarding claim 27, the combination of Fairbrothers and Furst teaches all the limitations of claim 21. Fairbrothers further teaches
The behavioral logic being provided in JavaScript
Par. [0056], “Pathway nodes may have associated content such as images, videos, external links, cited evidence, published journal articles, related guidelines from subspecialty societies or governments, user comments, institutional protocols, coding terminology (e.g. current versions of the International Statistical Classification of Diseases and Related Health Problems ("ICD") codes, of the Systematized Nomenclature of Medicine ("SNOMED") codes or current versions of the Current Procedural Terminology ("CPT") codes), and links to additional pathways which reside in the Platform's database. This additional content may be added and manipulated by the contributing user through asynchronous JavaScript and extensible markup language ("XML") ("AJAX") requests.”

Claim 28
	Regarding claim 28, the combination of Fairbrothers and Furst teaches all the limitations of claim 21. Fairbrothers further teaches 
The user query including a selection of a domain encoded by the medical classification code
As stated above, a domain is interpreted as being a medical concept.
Par. [0035], “In step 203, the clinician 101 may log into an EHR 104 using any conventional means and submit a query about the diagnosis from step 202. The query may include keywords or concepts from the clinician's 101 initial diagnosis in step 202.”

Claim 29
	Claim 29 is a method claim dependent from claim 1 that recites method steps that are the same or substantially similar to the steps of the method of claim 28. Please refer to the rejections of claims 1 and 28.

Claim 30
	Claim 30 is a method claim dependent from claim 1 that recites method steps that are the same or substantially similar to the steps of the method of claim 28. Please refer to the rejections of claims 1 and 28.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fairbrothers and Furst, in view of Lou (US PG Pub. 2015/0213094).

Claim 11
	Regarding claim 11, the combination of Fairbrothers and Furst teaches the limitations of claim 8. Fairbrothers further discloses
The system being used for search queries to identify medical classification codes
See rejection for claims 1 and 8
However, Fairbrothers does not teach
Displaying each of the at least one variants as an entry in a column
Displaying each modifier for each of the at least one variants as entries in an adjacent column and 
Upon selection of a modifier, visually distinguishing modifiers that are combinable with the selected modifier to correspond to a classification from modifiers not combinable with the selected modifier to correspond to the classification
Lou teaches
Displaying each of the at least one variants as an entry in a column and displaying each modifier for each of the at least one variants as entries in an adjacent column
Par. [0073], “In some implementations, the search system initially displays search results based on the received search query, and updates the displayed search results based on user input. In some implementations, the search system initially displays information in an information display area (e.g., information area 230 of FIG. 2) based on an entity identified in the received search query, and updates the displayed information based on user input. For example, where the received list search query is "Movies with Tom Hanks," the information area may display information related to "Tom Hanks."”
Upon selection of a modifier, visually distinguishing modifiers that are combinable with the selected modifier to correspond to a classification from modifiers not combinable with the selected modifier to correspond to the classification
Par. [0074], “some implementations, an indicator of the selection is displayed. For example, the search system displays the indicated link as highlighted, shadowed, enlarged, brightened, reconfigured by any other suitable technique, or any combination thereof. In some implementations, an arrow or icon is displayed to indicate the selection of the link.”
Par. [0075], “In some implementations, the search system updates information displayed in the information area to display information related to the same entity as the link selected from the related entity area links.”
The original link selected is marked with an indicator to distinguish it from the other links and the links presented in the information area are updated in order to present modifiers related to the selected link.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to substitute the way the variants are displayed in the system of Fairbrothers and Furst with the way the variants are displayed in Lou because it allows a user to start with a general search and then further refine the search by adding related entities to the search query (see Lou, par. [0022]-[0025]).

Response to Arguments
101 Rejections
Applicant's arguments filed December 28, 2021, have been fully considered but they are not persuasive.

	The Applicant asserts that the claims are eligible under 35 USC 101 because they integrate the abstract idea into a practical application. The arguments in support of this assertion are not persuasive.
	The Applicant argues that the limitations regarding incorporating the styling elements of the computer application into the interactive object integrate the abstract idea into a practical application. These arguments are not persuasive.
	When determining whether a claimed invention provides an improvement to computer functionality, it must first be determined that the original disclosure provides sufficient support such that one having ordinary skill in the art before the effective filing date of this application would recognize that the claimed invention provides such an improvement, and the improvement must be reflected in the claims (MPEP 2106.05(a)).
	Regarding whether the original disclosure provides sufficient support for the improvement, the present application does not provide that support. First, the specification does not provide any indication that the problem with prior art systems was that the styling elements of previous systems failed to incorporate styling elements with the native computer application. 
Further, the specification does not provide any technical details regarding how the improvement is to be implemented that would suggest to one having ordinary skill in the art that this method provides an improvement. The specification lacks technical details beyond broad descriptions of the idea of the solution (i.e., the widgets may be fully restyled, the widget may manifest itself as a pop-up window, the widget may incorporate styling (font choice…) from the application”). Because the description of the improvement is not sufficient that one having ordinary skill in the art before the effective filing date would be able to recognize this as an improvement, the original disclosure does not provide sufficient support for the improvement.
	Regarding the Applicant’s arguments on pg. 10 of the Remarks, this argument is based on the arguments provided by the Examiner in the Advisory Action. The 101 rejection has been updated to reflect both the change in scope of the claims and the change in guidelines to examining 101 made since the 101 was originally drafted. However, the claim limitations discussed in the arguments on pg. 10 of the Remarks do not integrate the abstract idea into a practical application. Please reference the 101 rejection above.
For at least the foregoing reasons, the 101 rejections will be sustained.

103 Rejections
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686